Case 1:19-cr-00445-WJM Document 78 Filed 01/28/21 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 Criminal Case Number 19-cr-0445-WJM

 UNITED STATES OF AMERICA,

        Plaintiff,

 V.

 CURTIS ARGANBRIGHT,

 Defendant.


                     NOTICE TO COURT REGARDING DEFENSE
                       EXPERT WITNESS VALERIE SIEVERS

      Defendant Curtis Arganbright, through counsel, provides the Court with notice

that the defense will not call any witnesses at the sentencing hearing.

      By Order of January 8, 2021 (Doc. 57), the parties were ordered to file detailed

summaries of the anticipated testimony of any witness that any party expected to call at

the sentencing hearing. Pursuant to that Order, on January 15, 2021, the Defendant

filed his Detailed Summary of Anticipated Testimony of Expert Witness Valerie Sievers.

(Doc. 64).

      The parties have conferred and agree that Docket No. 64 can serve as a defense

proffer of Nurse Siever’s expert testimony. In light of this agreement, there is no need

to present live testimony at the sentencing hearing.

      Respectfully submitted January 28, 2021



                                            1
Case 1:19-cr-00445-WJM Document 78 Filed 01/28/21 USDC Colorado Page 2 of 2




      NATHAN D. CHAMBERS LLC

      s/ Nathan D. Chambers
      Nathan D. Chambers
      303 16th Street, Suite 200
      Denver, CO 80202
      (303) 825-2222

      Attorney for Defendant, Curtis Arganbright




                                   CERTIFICATE OF SERVICE

        I hereby certify that on January 28, 2021, I presented the foregoing to the Clerk
of the Court for filing and uploading to the CM/ECF system which will send notification of
such filing to counsel of record.

                            s/ Nathan Chambers




                                            2
